Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 1 of 24 - Page ID#:
                                    2375



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 UNITED STATES OF AMERICA,                     )
                                               )
        Plaintiff,                             )
                                               )          No. 7:19-CR-7-REW-EBA
 v.                                            )
                                               )             OPINION & ORDER
 SCOTTY R. AKERS, M.D., et al.,                )
                                               )
        Defendants.                            )

                                         *** *** *** ***

         Defendant Dr. Scotty Akers (“Dr. Akers”) filed 11 motions in limine pending retrial in this

case. DE ##132–142. Per the Court’s briefing schedule, the Government filed an omnibus

response, see DE #152, and Dr. Akers submitted an omnibus reply, see DE #156. The motions are

ripe for review.

      1. Background and Posture

         The original Indictment charged Dr. Akers and Co-Defendant Serissa Akers, née Stamper,

(“Serissa”) jointly with one count of conspiring to distribute controlled substances outside the

scope of professional practice, not for a legitimate medical purpose, in violation of 21 U.S.C. §§

841(a)(1) and 846, and six counts of aiding and abetting one another in the unlawful distribution

of controlled substances under 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. DE #1. Defendants faced

trial on the Indictment over six days in October 2019. The Court declared a mistrial on October

29, 2019, after the jury was unable to reach a unanimous verdict as to any count against either




                                                   1
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 2 of 24 - Page ID#:
                                    2376



Defendant. DE #76. The United States advised its intent to retry the case, and the Court scheduled

the retrial for January 2, 2020, setting pretrial and liminal filing deadlines accordingly. DE #88.1

       The grand jury returned a Superseding Indictment in early December 2019, retaining the

conspiracy charge, replacing the prescriptions (and in some instances, the patients) identified in

the various distribution counts and adding several new distribution charges, and adding a charge

against only Dr. Akers for making a false statement in violation of 18 U.S.C. § 1001. DE #95. The

United States subsequently filed two supplemental motions in limine. DE ##104, 105. After Dr.

Akers obtained new counsel, the Court continued the retrial to April 6, 2020, extending the pretrial

and liminal deadlines. DE #123. The Court later permitted another brief extension of the motion

and filing deadlines. DE #130. The Court also denied DE #105 and granted, in part, DE #104. See

DE #131. Thereafter, Dr. Akers submitted the instant motions in limine (DE ##132–142), and the

Government moved in limine to exclude references to the first trial (DE #144). Defendants did not

oppose DE #144, and the Court ultimately granted it. DE #151.

       On March 13, 2020, Chief Judge Reeves continued generally all trials set to occur or begin

before April 17, 2020, for a minimum of 30 days, due to the COVID-19 pandemic and resulting

gathering restrictions. DE #146 (General Order No. 20-2). The Court held a March status

conference to discuss trial rescheduling. See DE #157 (Minutes). As discussed during the hearing

and reflected in DE #157, firm rescheduling is currently impracticable given fluidity of the global




1
  The Court noted, with party agreement, that it deemed any previous liminal rulings (i.e., proof
admissibility decisions issued before commencement of the first trial) applicable to the retrial. DE
#88 at 1; see DE #50 (resolving three motions in limine—DE ##34, 42, and 43—filed before the
first trial). As the Court clarified, evidentiary motions made and resolved during the first trial,
though, are part of only the prior record and thus inapplicable to the retrial. See DE #88 at 1 n.1.
The principles of such rulings, though, would guide the Court again.
                                                 2
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 3 of 24 - Page ID#:
                                    2377



health crisis and shifting responsive measures.2 A status conference is set for April 27, 2020 to

reassess the schedule. See id.

       Only Dr. Akers’s motions in limine remain pending. The Court considers each pending

motion in turn, grouping treatment of issues where logical.3

    2. Motions to Exclude Legal Conclusions (DE ##132, 133, and 134)

       Dr. Akers seeks to prevent three prospective witnesses from testifying regarding what he

perceives to be legal conclusions: DEA Task Force Officer (TFO) Randy Cline, a lay witness, and

designated expert witnesses Dr. Timothy King and DEA Diversion Investigator (DI) Morgan

Freeman.

       Several principles govern the general category of legal opinions. First, the Court and only

the Court will give the jury instruction on the governing law. A lay or expert witness may not cross

that boundary. See Torres v. Cty. of Oakland, 758 F.2d 147, 150 (6th Cir. 1985). Second, an

expert’s testimony may embrace an ultimate factual issue, but not an ultimate legal issue. Berry v.

City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994). In no event may an expert opine on whether a



2
  The Court made detailed STA findings, dovetailing with those in General Order Nos. 20-2 and
20-3, and found the current schedule and general continuance fully STA compliant under the
circumstances. DE #157.
3
  Motions in limine “narrow the issues remaining for trial and to minimize disruptions at trial.”
United States v. Brawner, 173 F.3d 966, 970 (6th Cir. 1999). “As a general rule, a court should
exclude evidence on a motion in limine only when that evidence is determined to be clearly
inadmissible on all potential grounds.” Tucker v. Nelson, 390 F. Supp. 3d 858, 861 (S.D. Ohio
2019) (internal quotation marks and citation omitted). “Such motions serve important gatekeeping
functions by allowing the trial judge to eliminate from consideration evidence that should not be
presented to the jury because it would not be admissible for any purpose.” Goldman v. Healthcare
Mgmt. Sys., Inc., 559 F. Supp. 2d 853, 858 (W.D. Mich. 2008) (citation omitted). However, where
the evidence is not clearly inadmissible, “evidentiary rulings should be deferred until trial so that
questions of foundation, relevancy and potential prejudice can be resolved in the proper context.”
Tucker, 390 F. Supp. 3d at 861 (citation omitted). Courts generally should avoid excluding “broad
categories of evidence[.]” Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir.
1975). In such a case, the “better practice is to deal with questions of admissibility of evidence as
they arise.” Id.
                                                 3
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 4 of 24 - Page ID#:
                                    2378



defendant did or did not have a mental state constituting a crime element. Fed. R. Evid. 704(b).

No witness may testify as to the overarching conclusion of guilt or innocence, or the establishment

of a count element. United States v. Volkman, 797 F.3d 377, 388 (6th Cir.); Babb v. Maryville

Anesthesiologists P.C., 942 F.3d 308, 316 (6th Cir. 2019). Still, an expert may supply all

ingredients needed to allow the jury to come to the legal conclusion presented, essentially, all the

steps but the terminal legal inference. Berry, 25 F.3d at 1353.

       Third, in particularly complicated legal scenarios, the Court may permit an expert more

leeway to explain the regulatory or legal background. See, e.g., United States v. Seelig, 622 F.2d

207, 213 (6th Cir. 1980); United States v. Anh Thi Nguyen, 497 F. App'x 722, 724 (9th Cir. 2012).

This mostly is to give context for testimony and to assure that the expert’s contribution fits and is

helpful to the trier. Fourth, a witness’s language in testimony that overlaps key legal terms warrants

scrutiny. Where the legal term has a distinct meaning, the Court must carefully guard its role as

sole law giver. See Volkman, 797 F.3d at 388 (citing Torres, 758 F.2d at 151). However, where

terms have common or regular significance in the vernacular, in typical usage, the dangers lessen.

Id. Finally, some of these lines are blurry, and the Court has significant discretion in drawing them.

See Torres, 758 F.2d at 150–51. The Court can and should admonish the jury in gray areas about

witness roles, testimony versus instruction, and the Court as the lone voice on what the law does

or does not require.

                         Dr. King (DE #132) and DI Freeman (DE #133)

       Dr. King testified as the Government’s sole medical expert during the first trial, and the

United States intends to call him again as an expert witness in the retrial. Dr. King previously

testified, as a general matter, about the standard of care for opioid prescribing, as informed in part

by his understanding of relevant state regulations. DE #116 at 193–307; DE #118 at 19–79. For



                                                  4
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 5 of 24 - Page ID#:
                                    2379



example, he testified that state administrative regulations governing controlled substance

prescribing were a valuable source of information in his practice, requiring such things as routine

in-person examinations, detailed recordkeeping, and complete patient histories (including queries

from such sources as KASPER) before prescribing—things that, per King, are largely “common

sense” to most physicians working in pain management. See, e.g., DE #116 at 212–20. In

particular, King referenced regulations in place in Kentucky (201 KAR 9:260). Id. Dr. King further

discussed, throughout his testimony, the federal regulatory standard from his medical view and

applied it to several hypothetical prescribing scenarios that the Government presented. Dr. Akers

moves to prevent King from testifying similarly at the retrial, regarding applicable administrative

regulations, his views of the regulatory requirements, and application of those requirements to the

instant case.

       Under Rule 702, a qualified expert witness may offer opinion testimony if his specialized

knowledge will assist the jury in understanding the evidence or deciding facts, the testimony has

an adequate factual basis, the testimony is the product of reliable methods or principles, and the

expert has reliably applied those principles or methods to the case facts. Fed. R. Evid. 702. Further,

as a general matter, “[a]n opinion is not objectionable just because it embraces an ultimate issue.”

Fed. R. Evid. 704(a). Dr. Akers contends that Dr. King’s testimony about applicable regulations

(and in particular, the Kentucky regulations) is inadmissible under Rules 702 and 704 because, per

Defendant, it offers a legal conclusion about an ultimate issue in the case (Defendants’ guilt).4 Dr.

Akers relies heavily on Berry in so arguing. There, the Court concluded that an expert witness’s

opinion that certain police practices amounted to “deliberate indifference” served to define a legal



4
  Dr. Akers does not cite a specific subsection of Rule 702. In context, it seems that he views the
regulation testimony as an unhelpful aid to the jury under Rule 702(a), as he argues that it
impermissibly communicates a legal conclusion.
                                                  5
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 6 of 24 - Page ID#:
                                    2380



term and, as “[i]t is the responsibility of the court, not testifying witnesses, to define legal terms[,]”

“[t]he expert’s testimony in this regard invaded the province of the court.” Berry, 25 F.3d at 1353.

        Though Berry did not cite or rely on Torres, the thrust of the rules applied in these cases

(and later in United States v. Sheffey, 57 F.3d 1419 (6th Cir. 1995)) is the same. Indeed, the

Volkman Court later fused the analyses, relying on both Torres and Berry:

        A witness’ testimony contains a legal conclusion only if “the terms used by the
        witness have a separate, distinct and specialized meaning in the law different from
        that present in the vernacular.” Torres, 758 F.2d at 151. An expert may not opine
        on the overarching question of guilt or innocence, but he or she may “stat[e]
        opinions that suggest the answer to the ultimate issue or that give the jury all the
        information from which it can draw inferences as to the ultimate issue.” Berry v.
        City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994).


Volkman, 797 F.3d at 388. The Volkman Court determined that the expert witness permissibly

phrased his opinion in terms of prescriptions’ “legitimate medical purpose” and physicians’ “usual

course of professional practice,” as those terms have overlapping medical vernacular and legal

usages; the legal meaning is not distinct from the medical one—“instead, one elucidates the other.”

Id. at 390; see id. at 389 (“Certainly, there is the legal question of whether a prescription had a

‘legitimate medical purpose,’ but the question is hardly answered in isolation. Rather, the ‘lay’ or,

as we have previously described it, ‘vernacular’ understanding of the phrase—i.e., the phrase as

used in medical parlance—naturally informs the legal question.”).

        The Volkman outcome is instructive. Dr. King’s contemplated testimony about the

appropriate standard of medical care permissibly embraces an ultimate issue from a factual

perspective, consistent with Rules 702 and 704, without transgressing legal conclusion bounds. He

may use the words “legitimate medical purpose” and “usual course of professional practice”; as in

Volkman, the phrases—frequently used in the medical world—are necessary to permit sensible

and coherent expert opinion on the relevant medical standards. See id. (quoting United States v.

                                                    6
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 7 of 24 - Page ID#:
                                    2381



Chube II, 538 F.3d 693, 698 (7th Cir. 2008)) (observing that “it is impossible sensibly to discuss

the question whether a physician was acting outside the usual course of professional practice and

without a legitimate medical purpose without mentioning the usual standard of care[]”); see also

United States v. Bennett, 874 F.3d 236, 245 (5th Cir. 2017) (observing that reference to “[t]he

medical regulations [ ] helped clarify the scope and contour of ‘outside the course of professional

practice’—the very purpose for which the trial was being conducted”); United States v. Crabtree,

878 F.3d 1274, 1287–88 (11th Cir. 2018) (finding a witness’s discussion of “Medicare rules and

regulations” admissible, with a proper limiting instruction, where the witness’s testimony

“illumined how far afield HCSN’s practices were from normal”); United States v. Offill, 666 F.3d

168, 175 (4th Cir. 2011) (concluding that the district court did not abuse its discretion by admitting

expert testimony about federal and state securities regulations, where such was needed “to explain

the intricate regulatory landscape and how securities practitioners function within it”); id. (noting

“that when the legal regime is complex and the judge determines that the witness’ testimony would

be helpful in explaining it to the jury, the testimony may be admitted”). And, critically, the phrasing

conveys no distinct legal meaning, as discussed.

       As to the state regulation, Dr. King plainly links, often as a matter of common sense, the

propriety of medical practice to awareness of and compliance with regulatory limits. Thus, Dr.

King may reference the Kentucky and federal regulations and the way they, from his perspective

as a physician, confirm or shape proper medical practice. Cf. United States v. Azmat, 805 F.3d

1018, 1042–43 (11th Cir. 2015) (validating an expert medical witness’s reliance on “federal and

state standards[,]” including “the medical guidelines and standards of care for both Georgia and

the United States” as part of the foundation for his opinion on proper practice). Again, the Court

will be prepared to admonish or instruct, at the time, to keep Dr. King within the proper lane. That



                                                  7
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 8 of 24 - Page ID#:
                                    2382



said, Dr. Akers’s admitted non-compliance with Kentucky regulations led to his practice restriction

and that proof will be admitted. Dr. King’s references to the same standards are clearly relevant to

defining the usual course of medical practice. His perception of the regulatory requirements as

both indicative of legitimate practice and obligatory on a compliant physician is a proper

testimonial basis for a medical expert. Again, as Volkman stresses, the medical view elucidates the

legal view. The Court DENIES DE #132 on these terms.

        Consistent with the prior discussion, as to DEA Diversion Investigator Freeman, the Court

draws lines. Assuming her qualifications on the issue of diversion, the Court will allow Freeman

to reference the particular standards for prescription validity in the context of explaining her role,

training, and investigative steps. Further, she may, based on experience, discuss “red flags” in

diversion specific to physician practices and relevant to this investigation. See Seelig, 622 F.2d at

213–14 (concluding that a DEA compliance officer, with four years’ experience and regulatory

familiarity, admissibly testified about “the requirements of federal regulations and what the routine

practices of pharmacists should be according to the regulations”). The Court will permit Freeman

to note areas of concern in the evidentiary materials for this case. The Court will not permit

Freeman to state any conclusions on whether Akers did or did not violate Title 21 or the

implementing regulations. As to hypotheticals, the Court will have to hear them and decide. The

Court is unlikely to allow questions that call on Freeman to opine about the lawfulness of conduct

by Akers or by a hypothetical practitioner parallel to Dr. Akers to the extent any such answers call

for Freeman to convey legal conclusions to the jury. As such, at this time, the Court DENIES DE

#133.

        However, as a general matter, the Court notes its serious concern over any witness

purporting to describe in detail legal principles to a jury—that is exclusively a function of the



                                                  8
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 9 of 24 - Page ID#:
                                    2383



Court. No witness may provide the law to the jury. Rather, it likely would be helpful to the jury

and the parties for the Court to give a short, mid-trial substantive instruction on the Title 21

framework and the exception for registrants under the Act.5 That description would set the legal

markers, properly from the Court, and eliminate the need for navigation of much of this line

witness to witness. The Court will circulate a proposal pretrial.

                                       TFO Cline (DE #134)

       TFO Cline appeared as a fact witness at the first trial, generally testifying about his

investigation of Dr. and Serissa Akers. In the process, he outlined the federal regulatory framework

governing the prescribing of controlled substances (namely, 21 C.F.R. §§ 1306.04 and 1306.05)

and how it structured his investigation in this case (discussing, among other things, specific

prescriptions that Dr. Akers issued and corresponding communications between Serissa and the

receiving patients). DE #115 (Tr.) at 190–264. When neither Defendant objected, the Court

permitted the Government to display the regulations’ text to the jury, as a testimonial aid only.6 Id.

at 195–97. Relying primarily on Rule 701, Dr. Akers seeks to preclude TFO Cline from referencing

the regulations at the retrial and offering any legal conclusions concerning Dr. Akers’s

compliance.7




5
  The Court may allow some display of the regulations as an aid to testimony; the Court will not
allow admission of any regulations or statutes into evidence. The law is not evidentiary.
6
  The Court explicitly clarified for the jury that the regulations were not evidence.
7
  Though the motion mentions Rule 602, the reply’s discussion omits it; as the Government notes,
Dr. Akers does not substantively argue that TFO Cline lacked personal knowledge of the
regulatory requirements or investigation details. See Fed. R. Evid. 602 (permitting testimony only
if “the witness has personal knowledge of the matter[]”). As he testified in the first trial, TFO Cline
both has considerable experience working with and applying the relevant regulations during his
work with the DEA, and he personally participated in the investigation of Dr. and Serissa Akers.
The Court perceives no basis for a Rule 602 challenge.
                                                  9
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 10 of 24 - Page ID#:
                                    2384



       Under Rule 701, a lay witness’s opinion testimony is admissible only if it is “(a) rationally

based on the witness’s perception; (b) helpful to clearly understanding the witness’s testimony or

to determining a fact in issue; and (c) not based on scientific, technical, or other specialized

knowledge within the scope of Rule 702.” Fed. R. Evid. 701. As noted, in assessing admissibility

of opinion testimony that arguably embraces an ultimate issue, the Court considers “whether the

terms used by the witness have a separate, distinct and specialized meaning in the law different

from that present in the vernacular.” Sheffey, 57 F.3d at 1426 (quoting Torres, 758 F.2d at 151 (6th

Cir. 1985) (citations omitted)). “If they do, exclusion is appropriate.” Id. The Torres and Sheffey

Courts acknowledged both the danger of testimony containing a legal conclusion and the discretion

appropriately afforded in evaluating whether it does:

       The problem with testimony containing a legal conclusion is in conveying the
       witness’ unexpressed, and perhaps erroneous, legal standards to the jury. This
       “invade[s] the province of the court to determine the applicable law and to instruct
       the jury as to that law.” Although trial judges are accorded a relatively wide degree
       of discretion in admitting or excluding testimony which arguably contains a legal
       conclusion, that discretion is not unlimited. This discretion is appropriate because
       it is often difficult to determine whether a legal conclusion is implicated in the
       testimony.

Sheffey, 57 F.3d at 1425 (quoting Torres, 758 F.2d at 150 (citations omitted)).

       The Court has carefully reviewed TFO Cline’s testimony at the first trial and, at the outset,

observes that TFO Cline did not offer any opinion as to whether Dr. Akers’s prescriptions were

issued for legitimate medical purposes or within the usual course of professional practice. Indeed,

TFO Cline testified only as to facts related to Dr. Akers’s prescriptions and the circumstances

surrounding their issuance; as such, Defendants affirmatively declined any dual fact-opinion role

instruction during Cline’s testimony and the Court, agreeing that Cline’s testimony did not veer

into opinion territory, did not give one. DE #115 at 253–54. Furthermore, it is clear that Cline—

who is not a medical professional—could not permissibly opine as to the medical legitimacy of

                                                10
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 11 of 24 - Page ID#:
                                    2385



any particular prescription. Though—contrary to Dr. Akers’s position that the regulations’

verbiage “has clear legal meaning and significance,” see DE #156 at 3—“the legal understanding

of the phrase ‘legitimate medical purpose’ does not carry with it a ‘separate, distinct and

specialized meaning’ from its medical counterpart[,]” Volkman, 797 F.3d at 389 (quoting Torres,

758 F.2d at 151), Cline is inadequately qualified to offer a medical opinion, in any event. Nor does

the Government suggest that it intends to elicit such an opinion from TFO Cline during the retrial.

       Rather, it seems that Cline’s intended role mirrors that in the first trial and would largely

be limited to an overview of the regulatory framework governing the investigation into Dr. Akers

and details of the investigation itself (e.g., the components of Dr. Akers’s prescriptions that had

investigative significance, the surrounding communications between Serrissa and receiving

patients, Cline’s inquiry into Dr. Akers’s recordkeeping practices, etc.). TFO Cline’s discussion

of the regulations’ substance, in this context, is not for the purpose of opining on the ultimate issue

of prescription legitimacy (or, indeed, opining as to anything at all) or offering legal conclusions

concerning Dr. Akers’s guilt of the alleged criminal violations. Instead, the regulations, which

shaped the investigation course and illuminate the perceived investigative value of the uncovered

evidence, perhaps would provide important background information and context for Cline’s

permissible factual testimony. See Anh Thi Nguyen, 497 F. App’x at 724 (concluding that an expert

did not impermissibly “testify to legal conclusions, but instead provided permissible background

on the regulatory framework”); United States v. Fumo, 655 F.3d 288, 303 (3d Cir. 2011), as

amended (Sept. 15, 2011) (noting that, while experts cannot state the governing law of the case,

their testimony may “include applicable legal regulations, such as[,]” in that case, the “registration




                                                  11
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 12 of 24 - Page ID#:
                                    2386



requirements for securities registration under the Securities Acts”).8 The regulatory background is

needed, at least generally, for the jury to understand the value Cline attributed to certain pieces of

evidence throughout the investigation.

       While Cline may generally reference the regulatory environment and its influence on the

investigation, the Court will not permit him to testify on particular CFR requirements relevant to

this case. As noted, the Court will circulate a proposed substantive midtrial instruction outlining

the pertinent regulatory framework; such an instruction preserves the Court’s proper role as the

sole legal authority, while reasonably permitting Cline (and others) to tether their testimony to the

regulatory structure. As it relates to the regulations in context, without reference to § 1306.05, for

example, it would be difficult for the jury to fully appreciate the significance, in Cline’s

investigation, of evidence like post-dated prescriptions and pre-signed prescription blanks. And,

these facts, gleaned from specific prescriptions that TFO Cline reviewed in conjunction with

associated text and Facebook messages about them, are relevant and helpful to the jury’s ultimate

determination as to whether Dr. Akers issued these prescriptions in the usual course of professional

practice. Cf. Volkman, 797 F.3d at 392 (describing the jury’s role, in “determin[ing] whether a

physician has violated the CSA,” to “undertake a case by case analysis of evidence to determine

whether a reasonable inference of guilt may be drawn from specific facts”) (internal quotation

marks and citation omitted).

       In any event, Cline is a fact witness, not an opinion witness (lay or otherwise). He can

testify regarding facts generated from the investigation, but he is not to give opinions in the case.



8
  Though Dr. Akers discounts the persuasive value of cases involving expert, rather than lay,
testimony as applied to Cline, the role distinction does not impact this particular analysis. The
experts in Fumo and Nguyen were as unqualified to opine on the overall governing law or offer
legal conclusions on ultimate issues as any witness, as doing so would invade the provinces of the
Court and jury.
                                                 12
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 13 of 24 - Page ID#:
                                    2387



The Court thus GRANTS DE 134 in part. Cline may not offer opinion testimony. He may

generally refer to the regulatory framework, but as to the specifics of any regulatory or statutory

requirement, that will need to come from the Court or another permitted witness. Cline may

otherwise testify to matters relevant to facts of consequence in the case.

    3. Motions to Exclude Treating Providers’ Testimony (DE ##135 and 136)

       Dr. Akers moves to exclude expert testimony from treating physician Dr. Jason Rice and

Advanced Practice Registered Nurse (APRN) Heather Eperson9 concerning Dr. Akers’s previous

treatment of Ronnie and Lovan Pennington. DE #135. Neither medical provider testified during

the prior trial. In its response, the Government represents that it does not intend to ask Dr. Rice or

APRN Eperson about the prescriptions identified in the Superseding Indictment; nor does it intend

to elicit their general expert opinions of Dr. Akers’s care or practice. Rather, the Government

expects to ask Rice and Eperson about their own treatment of the Penningtons and, to the extent

they would touch on Dr. Akers’s prior treatment, it would only be “in the context of explaining

their own decision-making as practitioners[,]” e.g., explaining why they chose to lower the

patient’s dosage from that prescribed by Dr. Akers. DE #152 at 17.10 Dr. Akers concedes that such




9
  As demonstrated in the DEA 6 forms the Government provided to Defendants, an APRN appears
authorized to prescribe controlled substances. The form uses the label “Dr.” The Court may need
more information on APRN qualifications, depending on the testimony intended. The question of
APRN practice and physician interplay may be confusing to the jury, and the Court would not
want to inject a collateral matter unnecessarily. Thus, an APRN’s view as to proper medical
practice may or may not shed light on the corresponding physician standard. The Government
should be prepared to address that. The Court is somewhat dubious about allowing two APRNs to
testify on the same subject matter.
10
   Though Defendant challenges sufficiency of the Government’s expert notice under Rule 16, the
DEA Form 6 accompanying the notice in fact discloses the only arguably expert territory that the
United States advises it may enter—the providers’ views of the Penningtons’ prior dosages and
reasoning for lowering it during the course of their own treatment. DE #135-2 at 3, 6.
                                                 13
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 14 of 24 - Page ID#:
                                    2388



testimony, about the provider’s own patient treatment decisions, would be permissible. The Court

thus DENIES DE #135 as, functionally, moot.11

       Defendant also seeks to exclude all testimony from APRN Betty Miller, whether as a

treating provider or general expert, under Rules 702, 401, and 403. DE #136. Dr. Akers argues

that, given her short treatment of Jeff Rose (following Akers’s treatment of him), APRN Miller

has insufficient testimonial bases under Rule 702. Dr. Akers further argues that any general

testimony about Miller’s treatment or prescribing practices is irrelevant and cumulative. As with

Dr. Rice and APRN Eperson, the Government responds that it would question APRN Miller only

as to matters related to her personal treatment of Rose (including, potentially, explanation of any

deviation from prior prescription dosages or drug combinations issued by Dr. Akers). Accordingly,

to the extent DE #136 seeks to exclude expert opinion testimony from Miller about Dr. Akers’s

general medical practice and prescribing conduct (which would indeed be improper, given the lack

of factual basis for such testimony, per the notice and DEA Form 6), the request is again moot as

a practical matter, as the Government will not pursue such improper questioning.

       Miller may, though, testify as to her personal medical practice and treatment (however

brief) of Rose. The DEA 6 confirms that APRN Miller personally treated Rose during only one

visit—the visit where she informed Rose that the clinic would be tapering his medication, due to

a failed drug screen. DE #136-2 at 1. It also notes that Miller worked closely with Rose’s regular

treating physician, Dr. Lalonde (who has since retired and relocated out of Kentucky). Id. The




11
   The Court agrees, though, that the tendered expert disclosures for Rice and Eperson provide an
insufficient factual basis under Rule 702 for any opinion as to the general legitimacy of Akers’s
practice or prescribing habits. Because the Government indicates that it will not present such
testimony, the Court need not specifically rule on the issue. However, should the circumstances
differ at trial, the Court will fairly apply Rule 702 and exclude any expert testimony that is
insufficiently supported.
                                                14
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 15 of 24 - Page ID#:
                                    2389



disclosure thus identifies a sufficient factual basis for limited treating provider testimony from

APRN Miller. Consistent with the United States’s disclosure, she may testify, under Rule 702,

about her preparation for the taper visit (including review of Dr. Lalonde’s prior treatment notes,

or her understanding of Rose’s medical situation based on discussions with Dr. Lalonde) and what

occurred during the visit itself (i.e., her actual treatment of Rose and the bases for her medical

decisions). Miller may not, though, veer into any testimony (opinion or otherwise) not grounded

in such direct knowledge.

        Nor do Rules 401 or 403 bar testimony regarding Miller’s12 general medical and

prescribing practices, as the record currently stands. Such testimony clears the low Rule 401

relevance bar. See Fed. R. Evid. 401 (deeming relevant any evidence tending to make a fact of

consequence more or less probable than it otherwise would be); see, e.g., United States v.

Whittington, 455 F.3d 736, 739 (6th Cir. 2006) (agreeing with the district court’s observations that

“the relevance threshold is very low under Rule 401[,]” and “the government is permitted to build

an incremental case[]”). Evidence of various providers’ prescribing practices and standards may

assist the jury in understanding the “usual course of professional practice” from an objective

perspective and measuring Dr. Akers’s conduct against it—a central task the jury faces in this case.

Miller’s testimony on this issue need only add another drop to the evidentiary bucket.

       Further, the testimony does not appear, on this record, to be needlessly cumulative. See

Fed. R. Evid. 403 (directing exclusion of evidence “if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or

by considerations of undue delay, waste of time, or needless presentation of cumulative



12
   Again, as mentioned in note 12, the Court will address the potential need for additional
information concerning general APRN qualifications and, specifically, the collaborative treating
and prescribing relationship between an APRN and physician.
                                                15
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 16 of 24 - Page ID#:
                                    2390



evidence[]”). As Defendant recognizes, only Dr. King testified from a medical standpoint at the

first trial about the applicable standard of care and typical prescribing practices. Given the

objective, collective nature of the “usual course” standard, measured against providers’ general

practices, testimony from two medical experts on the topic is certainly far from cumulative.13 And,

at this stage, it is not clear whether Dr. Rice or APRN Eperson are guaranteed to testify at all, or,

more importantly, to testify about general prescribing practices and standards in particular.

Accordingly, the Court cannot say, at this stage, that Miller’s contemplated testimony would be so

cumulative as to outweigh its evidentiary value. The Court thus DENIES DE #136 but will, at

trial, monitor the proof progression to guard against unneeded repetition.

     4. Miscellaneous Exclusion Motions (DE ##137–142)

                                 Government Exhibit 34 (DE #137)

        Government Exhibit 34, admitted without objection at the first trial, is a Cellebrite report

comprising an exhaustive collection (over 1000 pages) of Serissa’s text messages during the

alleged conspiracy timeframe. The United States ultimately referenced only two distinct portions

of the message set, admitted separately as Exhibits 18a and 25, during patient testimony. Defendant

objects to admission of the full message report, noting that much of it is unrelated to the case and,

in Dr. Akers’s view, potentially prejudicial. Dr. Akers and the United States have stipulated to

admissibility of Exhibits 18a and 25 and, thus, agree that admission of the full Exhibit 34 report is

unnecessary at the retrial.14 As the Government agrees not to seek admission of the full challenged




13
   The Court also notes that, during the first trial, a recurring defense theme rested on the difference,
and difficulty, in caring for this particular Eastern Kentucky patient population. As Dr. King
practices in Indiana, testimony about prevailing medical standards from a medical provider based
in Eastern Kentucky could provide a slightly different—and quite relevant—perspective.
14
   Serissa did not participate in the liminal motion briefing; however, she did not object to the
admission of Exhibits 18a and 25 at the first trial. Further, as mentioned several times, Dr. Akers
                                                   16
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 17 of 24 - Page ID#:
                                    2391



exhibit, the Court DENIES the DE #137 exclusion request as moot, per the parties’ agreement on

the topic.

                    Patient Refunds and Las Vegas Trip (DE ##138 and 139)

        Citing Rules 401 and 403, Dr. Akers seeks to exclude reference, as was made at the first

trial, to Defendants’ failure to provide patients refunds for prescriptions that went unfilled after

Dr. Akers lost his medical license. DE #138. Defendant argues that this evidence is irrelevant, as

evidenced by the Government’s failure to meaningfully connect it to its case theory during closing

arguments at the first trial, and that any potential relevance is substantially outweighed by danger

of unfair prejudice. In response, the United States cites four reasons it perceives the information

relevant: (1) the fact that a refund was contemplated when a prescription went unfilled tends to

show that the money the patients paid was for the prescription—and, really, the drug—itself, rather

than Dr. Akers’s time and skill attendant to considering and writing the prescription; (2) that Dr.

Akers claimed not to know that Serissa issued no refunds undercuts Serissa’s testimony that she

merely followed Dr. Akers’s orders with respect to monetary decisions, indicating greater

complicity in planning and execution of the distribution scheme; (3) that Defendants’ claimed

inability to afford refunds demonstrates financial incentive and motivation underlying their quick

prescribing and collection efforts immediately preceding Dr. Akers’s license suspension; and (4)

the failure to remit refunds as promised weakens Defendants’ good faith theory. DE #152 at 21–

22.




and Serissa, through counsel, are again pursuing a joint defense theory. The Court anticipates no
objection from Serissa regarding the content of (former) Exhibits 18a and 25 at the retrial.
                                                17
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 18 of 24 - Page ID#:
                                    2392



       The first and second theories fairly and plainly demonstrate the refunds’ relevance under

Rule 401.15 A primary theme in the Government’s case was (and is) that the patients—who paid

in cash each time, and could not use insurance—were not paying for medical care, but for the

prescription itself. That patients would seek or expect full refunds for services (medical care)

purportedly already delivered, because they were unable to receive the medications, suggests that

access to the drugs was the central component of the fee. Such an inference both makes it more

likely that Dr. Akers’s practice was not within the usual professional course and reflects on

Defendants’ understanding of what the doctor-patient relationship comprised—i.e., whether the

patients viewed Dr. Akers “as a healer” or “as a seller of wares.” United States v. Alerre, 430 F.3d

681, 691 (4th Cir. 2005). Similarly, Serrissa’s involvement in and, per Dr. Akers, control over the

refund discussions and process indicates a level of financial decision-making (which Serissa

disclaimed, per her testimony). It thus bears on her intent and knowledge of the doctor-patient

relationships, as an alleged co-conspirator.

       Used in this way, the probative value of this evidence is not substantially outweighed by

risk of unfair prejudice. See, e.g., United States v. Bonds, 12 F.3d 540, 567 (6th Cir. 1993) (“Unfair



15
   The Court is less persuaded by the third and fourth justifications, though both cross the bar here.
Defendants’ financial situation after Dr. Akers’s license suspension—and after the charged
conspiracy period—may potentially bear, to a degree, on prescribing intent beforehand, but the
connection is attenuated, and the probative force of the resulting inference is lower. Similarly,
Defendants’ financial decisions not to refund patients (for whatever reason) has little impact on
the jury’s assessment of his good faith in practicing medicine. As the Government points out, good
faith here refers to “an objective ‘good faith’ attempt to comply with the law, as measured against
the actions of a reasonable doctor under the circumstances, allowing for reasonable mistake or
misunderstanding[,] that is, a doctor who ‘act[s] in accordance with what he reasonably believed
to be proper medical practice.’” United States v. Godofsky, 943 F.3d 1011, 1026 (6th Cir. Nov. 26,
2019). Yet, the payment and refund issues do fairly reflect on the way Dr. Akers dealt with patients
during the closure period. The unorthodox transactions, including the advance prescribing and
absence of any refund, signal oddity relative to a typical prescriber-patient interaction and support
well enough the intents and purposes attributed by the Government.


                                                 18
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 19 of 24 - Page ID#:
                                    2393



prejudice does not mean the damage to a defendant’s case that results from the legitimate probative

force of the evidence; rather it refers to evidence which tends to suggest a decision on an improper

basis.”). Dr. Akers does not explain the improper decisional basis he believes the evidence risks,

and the Court perceives none. The Court thus DENIES DE #138. The Court will, of course,

balance the proof’s ultimate use and role at trial under Rule 403 and ensure that it does not veer

into unfairly prejudicial (e.g., character) territory.

        Next, Dr. Akers seeks to exclude evidence of a trip he took to Las Vegas with Serissa

during the charged conspiracy period, and while Serissa was prescribed opioids by him. DE #139.

As evidenced by a Facebook post, the pair had dinner “and cocktails” one evening, and the

Government used this to demonstrate that Dr. Akers knew of Serissa’s drinking while taking

opioids—“red flag” conduct, per the Government’s witnesses—and yet continued to prescribe her

the medication. The proof that Akers knew Serissa was engaging in unsafe opioid and alcohol

mixing, and yet both permitted the conduct to occur and continued to prescribe to her thereafter,

is relevant under Rule 401. It is concrete evidence that Akers was aware of and ignored a patient

red flag and, under Rule 403, is not outweighed by danger of prejudice beyond that resulting from

its legitimate probative force; it thus presents no substantial risk of unfair prejudice outweighing

considerable evidentiary value. The Court rejects the expansive socio-cultural arguments movant

attributes, overbroadly, to the region.

        Surrounding details, though, fare less well in the Rule 403 calculus. As the Court indicated

at the first trial, reference to the dinner venue—an upscale, relatively expensive steakhouse—is

not relevant and may unfairly prejudice Dr. Akers. The precise restaurant has no relevance, and

the Rule 403 balancing thus favors exclusion of reference to its name. The Court views the dinner

location—Las Vegas—as possibly prejudicial. Las Vegas is often associated with opulence and



                                                   19
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 20 of 24 - Page ID#:
                                    2394



excess and, to some, morally doubtful conduct, such as gambling. People in the general

population—and potentially on the jury—may hold moral or religious views on the propriety of

these activities. However, this locale is an important cross-reference to the KBML order. As such,

the Court allows the mere reference to the destination city. The Court thus GRANTS, in part, and

to this extent, DE #139. The Government may mention Dr. Akers’s knowledge of Serissa’s red

flag conduct, but it may not reference the specific restaurant where the events occurred or other

trip particulars, except destination.16

                            Melissa Mayhorn’s Suicide Attempt (DE #140)

          At the first trial, the Government questioned Mayhorn, Dr. Akers’s former patient, about

her painful withdrawal experiences after becoming addicted to opioids prescribed by Dr. Akers

during the treatment period. The testimony culminated in Mayhorn revealing a suicide attempt,

which occurred after she abruptly stopped receiving opioids from or having contact with Dr. Akers.

Dr. Akers seeks to exclude reference to the suicide attempt, arguing that its potentially prejudicial

impact outweighs any relevance it may have in this case. The United States responds that the

suicide attempt reflects both the severity of Mayhorn’s withdrawal (unmanaged by Dr. Akers after

he ceased prescribing to her) and her deteriorating mental health, which the Government argues

Dr. Akers had a duty to monitor.

          The Court finds the relevance theories, as tied to the suicide effort specifically, speculative;

moreover, whatever relevance the attempt may have is outweighed by its realistic danger of

causing unfair prejudice. A suicide attempt may be the product of many different things, and

perhaps multiple things simultaneously; there is no evidence that Mayhorn suffered from mental

health difficulties during the period she received prescriptions from Dr. Akers, nor is there



16
     This will require some exhibit redaction.
                                                    20
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 21 of 24 - Page ID#:
                                    2395



evidence beyond Mayhorn’s own testimony that the attempt resulted (in part, or primarily) from

the withdrawal she was experiencing. It is indeed relevant that Mayhorn suffered withdrawal

symptoms after discontinuing treatment with Dr. Akers; that fact tends to indicate, among other

things, that Dr. Akers was inattentive to tapering needs toward the end of his course of treating

Mayhorn. It is also relevant that Dr. Akers did not inquire into the mental health of his patients

during the prescribing period, as this indicates a departure from normal, accepted opioid

prescribing practices. However, the fact of the suicide attempt itself is not necessary to probe either

of these topics. The Government is free to question Mayhorn generally about her withdrawal

symptoms and Dr. Akers’s lack of counseling about opioid cessation; it is also free to ask Mayhorn

(indeed, any patients) about whether Dr. Akers inquired into their mental health states during the

time they received opioid prescriptions.

       Reference to the suicide, though, is not particularly probative on either point—given the

uncertainty that it was connected to any issue involved in this case—and, regardless, it serves to

primarily rouse deep feelings of sympathy with the jury. Many Americans, the potential venire

included, have personal experience with and a visceral emotional reaction to the topic of suicide.

Indeed, at the first trial, Mayhorn (understandably) broke down in tears on the stand. Accordingly,

the risk of this detail emotionally influencing the jury far outweighs any evidentiary significance

it may have. As noted, the Government is free to explore the relevant topics in a range of ways

that do not so engage the jury’s emotions or sympathies. The Rule 403 balance thus warrants

exclusion, under these circumstances, and the Court GRANTS DE #140.

              Subsequent Treatment and Ted Carter Testimony (DE ##141 and 142)




                                                  21
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 22 of 24 - Page ID#:
                                    2396



       Dr. Akers moves to exclude, under Rule 407, evidence of the patients’ medical treatment

subsequent to their relationships with Dr. Akers. DE #141. Rule 407 prohibits evidence of

“measures [ ] taken that would have made an earlier injury or harm less likely to occur” to prove

“negligence; culpable conduct; a defect in a product or its design; or a need for a warning or

instruction.” Fed. R. Evid. 407. The Rule functions to bar evidence of remedial efforts because

admitting such would discourage needed safety measures. As a general matter, the Rule excludes

inherently unreliable evidence. See In re Air Crash Disaster, 86 F.3d 498, 530 (6th Cir. 1996).

Reliance on Rule 407 is inapt here. There is, at bottom, no “earlier injury or harm” that physicians’

subsequent treatment of patients would have made less likely to occur. The earlier and later actors

are distinct. To say that the later doctors’ treatment choices would have made Dr. Akers less likely

to prescribe chronic opioids (if that could indeed be a conceivable harm in Rule 407 terms) is

nonsensical and illogical. The later treatment is not simply a “fix” or remedy for prior medical

choices Dr. Akers made; it, in of itself, constitutes evidentiary examples of treatment choices and

options available to providers working with this specific patient population, near the time Dr.

Akers treated them. Rule 407 does not logically pertain.

       Though the timing does not directly overlap, there is relatively close temporal proximity

between Dr. Akers’s treatment and the subsequent providers’ treatment, occurring just outside of

the charged conspiracy window. Evidence of the subsequent providers’ treatment is relevant, as

the Government argues, to whether Dr. Akers’s treatment of these patients was based on legitimate

medical needs—that, per Akers, were chronic and static, and would not have dissipated in a matter

of months or less—and whether Dr. Akers’s chosen treatment plans were roughly consistent with,

or stark deviations from, the treatment plans implemented by the subsequent providers. Nor does

Dr. Akers meaningfully develop a Rule 403 theory or explain any potential for unfair prejudice,



                                                 22
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 23 of 24 - Page ID#:
                                    2397



and the Court perceives none. Accordingly, finding the evidence relevant and otherwise admissible

(as Rule 407 does not apply, and there is no legitimate Rule 403 exclusion basis), the Court

DENIES DE #141. The later treatment must be temporally proximate, as a reasonable matter of

persuasiveness, to the period of Dr. Akers’s treatment. Further, patients can testify only to what

they personally know and without hearsay importation.

           Lastly, Dr. Akers seeks to exclude any reference to former patient Ted Carter’s financial

difficulties—and struggles to finance his prescription purchases from Dr. Akers—as well as the

fact that Carter did not hear from Dr. Akers or Serissa after the license suspension. The former

proof is relevant to the Government’s theory that Dr. Akers’s patients exhibited typical diversion

red flags, including borrowing money or making serious financial sacrifices to continue purchasing

prescription drugs. Moreover, Serissa’s (and, through Serissa, Dr. Akers’s) awareness of the

lengths to which patients went to finance their prescription opioid habits during the relevant period

directly bears on Defendants’ knowledge and intent, which are centrally relevant to the drug

conspiracy and distribution charges. The probative value of information surrounding Ted Carter’s

efforts, perhaps desperate at times, to maintain his opioid supply relates directly to the expert “red

flag” proof and outweighs any perceived (yet not demonstrated) prejudice risk that Dr. Akers

asserts.

           However, reference to the Akerses’ failure to contact Carter after the May 2018 license

suspension is not relevant or helpful to the jury in determining any fact issue in the case. At that

point, Dr. Akers could no longer legally provide medical treatment or advice, in any form; he was

entirely unable to engage in professional medical practice from May 2018 forward. Any contact

with Carter after his license suspension would thus not have been a part of, or relevant to, Dr.

Akers’s treatment course or conduct as Carter’s medical provider. The substance of their post-May



                                                  23
Case: 7:19-cr-00007-REW-EBA Doc #: 160 Filed: 04/21/20 Page: 24 of 24 - Page ID#:
                                    2398



relationship, wholly personal at that stage, has no bearing on Dr. Akers’s course of overall

professional medical practice. In that context, any failure to reach out to or check on Carter would

merely tend to improperly suggest a character flaw—that Defendants acted as poor friends—rather

than any legitimate case-related proof. On balance, given its lack of relevance and potential for

unfair prejudice, Rule 403 requires exclusion. Accordingly, the Court DENIES in part, and

GRANTS in part, DE #142.

   5. Conclusion

       For the reasons discussed, and on the specific terms outlined, the Court ORDERS as

follows:

   1. The Court DENIES DE ##132, 133, 136, 138, and 141:

   2. The Court DENIES AS MOOT DE ##135 and 137;

   3. The Court GRANTS DE #140; and

   4. The Court GRANTS in part and DENIES in part DE ##134, 139 and 142.

   This the 21st day of April, 2020.




                                                24
